Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 allowable. Claim 14-16 and 21-23., previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 2/22/2022, is hereby withdrawn and claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
	Claim 1: Applicant's apparatus claim 1 is considered to be patentable distinct over the prior art. In particular the prior art does not disclose, teach or suggest in combination the heatable device for use with a vehicle-mounted image acquisition unit, wherein the at least one electrically-conductive unit comprises first and second electrically- conductive units; the heatable device further comprises a one-piece assembly comprising: a first non-conductive carrier supporting the first electrically-conductive unit on an outer surface of the first non-conductive carrier, a second non-conductive carrier supporting the second electrically-conductive unit on an outer surface of the second non-conductive carrier, a first non-conductive double-sided adhesive member fixed to the outer surfaces of the first and second non-conductive carriers, the first non-conductive double-sided adhesive member overlaying the first and second electrically-conductive units and bridging the first and second non-conductive carriers, and a second non-conductive double-sided adhesive member fixed to inner surfaces of the first and second non-conductive carriers opposite the outer surfaces of the first and second non- conductive carriers, the second non-conductive double-sided adhesive member further bridging the first and second non-conductive carriers; wherein the first non-conductive double-sided adhesive member is further fixed to the inner surface of the transparent glass substrate and the second non-conductive double-sided adhesive member is further fixed to a peripheral face of the main body surrounding an opening of the interior cavity at the first end of the main body, thereby fixing the transparent glass substrate to the main body at the first end, in the way disclosed in claim 1.
	Claims 3, 5-25, 27-40 are allowed as being dependent from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA KOSANOVIC/               Supervisory Patent Examiner, 
Art Unit 3761                                                                                                                                                                                         
/YI . HAO/
Examiner, Art Unit 3761